t c memo united_states tax_court anschutz company and subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date john w bonds jr andrew b clubok thomas l evans matthew j gries todd f maynes herbert n beller mark b hamilton and tony y lam for petitioners virginia l hamilton and michael c prindible for respondent memorandum findings_of_fact and opinion haines judge respondent determined the following deficiencies in petitioners’ federal income taxes tax_year ended date date date deficiency dollar_figure big_number big_number after concessions the issues for decision are whether qwest’s incremental_cost allocation method is a reasonable allocation method for purposes of sec_263a and sec_460 for tax years ended date date and date collectively years in issue and whether respondent abused his discretion in determining that qwest’s incremental_cost allocation method failed to clearly reflect income under sec_446 petitioners agree to decrease the cost of sales for costs allocated to conduits sold to metropolitan fiber systems mfs in the mfs dallas and mfs los angeles projects by dollar_figure and dollar_figure respectively and increase the basis in the retained conduits installed for petitioners’ own account during these projects by dollar_figure and dollar_figure respectively and decrease the cost of sales for costs allocated to conduit sold to mci telecommunications corporation mci in the mci dillard- myrtle creek project by dollar_figure and increase the basis in the retained conduits installed for petitioners’ own account during this project by dollar_figure the parties agree that adjustments proposed by respondent in the notice_of_deficiency for net_operating_loss additional sec_263a costs additional sec_263a interest adjustment to nol_carryover and additional charitable deduction are computational adjustments that are dependent on our decision in this case unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners were delaware corporations with their principal_place_of_business in denver colorado i corporate structure evergreen leasing corporation evergreen was incorporated on date evergreen was primarily in the boxcar leasing business but part of its charter indicated that evergreen would provide telecommunications services on date evergreen’s name was changed to southern pacific telecommunications corporation sp telecom in date sp telecom’s name was changed to qwest qwest was formerly a wholly owned subsidiary of southern pacific transportation company southern pacific on date southern pacific divested itself of its common_stock interest in qwest as a result qwest became a 75-percent-owned subsidiary of anschutz company on date anschutz company purchased another percent of qwest in date anschutz company purchased the remaining percent of qwest for convenience purposes qwest and its previous business forms will be referred to as qwest making qwest a wholly owned subsidiary during the years in issue phillip f anschutz mr anschutz was the direct sole owner of anschutz company during the years in issue anschutz company was the parent_corporation of an affiliated_group_of_corporations as defined by sec_1504 which included qwest anschutz company and its affiliated subsidiaries will hereinafter be referred to as petitioners mr anschutz moved qwest’s headquarters from san francisco to denver in in order to have the company near his office for monitoring and control purposes during the years in issue mr anschutz was in almost daily contact with qwest executives mr anschutz had final approval on any decision by qwest that involved investment ii evolution of qwest’s telecommunications business while its charter indicated that it would provide telecommunications services qwest’s initial involvement in the telecommunications business was not until when it acted as a liaison between southern pacific and mci telecommunications corporation mci qwest’s business operations further evolved through the years as it began constructing fiberoptic conduit systems qwest first worked as a general contractor and hired subcontractors to do the majority of the work by the end of the years in issue qwest performed most of the construction on its own a development of conduit-encased fiberoptic cable prior to the late 1980s long-distance carriers often buried cable directly in the ground in the late 1980s the idea of encasing fiberoptic cable4 in flexible conduit was developed the conduit provides the cable greater protection from being cut is more readily accessible for maintenance purposes and once buried allows the installation of fiberoptic cable at a later date by pulling the cable through the buried conduit fiberoptic cables or fibers are pulled through buried conduit by way of hand holes which are installed at appropriate intervals along the conduit route b use of southern pacific’s rights-of-way to install conduit as fiberoptic cable became the preferred medium for the long-distance transmission of data southern pacific developed the idea of using its railroad rights-of-way to lay fiberoptic cable for long-distance data carriers the use of southern pacific’s railroad rights-of-way was advantageous because the easements already existed and thus negotiations with private optical fibers each approximately the width of a human hair are wound into cables usually in multiples of or each fiber can be individually connected to specialized optical equipment that makes possible the transmission of laser-generated light signals over the fibers dark fibers are optical fibers that are not yet connected to the optical equipment lit fibers are optical fibers that have been connected to the optical equipment and can transmit light signals owners and government agencies for such rights were not necessary specialized equipment could ride the rails and be used to perform the installation efficiently and economically railroad rights-of-way are often the most direct routes between locations and railroad rights-of-way are more secure than other rights-of-way such as those for highways telephone poles or overhead power transmission lines c qwest as a liaison in qwest first participated in a conduit project acting as a liaison between southern pacific and mci qwest obtained an easement for mci for the right to install conduit and fiber on a southern pacific right-of-way from houston to los angeles mci performed its own construction on this route in exchange for the easement mci paid approximately dollar_figure million in cash and provided capacity in the form of ds-3s along the route d qwest’s first conduit installation project conduit installation process once qwest began installing conduit and pulling fiber as discussed infra qwest used southern pacific’s railway and equipment in the construction process qwest used a specialized rail plow to install the conduit along the railroad rights-of- each ds-3 line represents capacity to transmit long- distance calls simultaneously way the rail plow functioned as part of a plow train which consisted of locomotives rail plow cars and several supply cars the supply cars carried the conduit and other construction materials needed for the installation and continuously fed these supplies to the rail plows as the locomotives pulled the plow train forward the rail plow dug a trench and simultaneously lowered and buried the conduit the rail plow could install multiple conduits at the same time the rail plow installed the conduits at a depth of approximately to inches and at a distance of feet from the nearest rail the rail plow also buried a warning tape approximately foot from the surface and backfilled the land to its original contour the plow train could install conduits up to miles a day depending on the availability of track time and the severity of the terrain in situations where a rail plow could not be used qwest used a tractor plow backhoe or other similar machinery if the conduit needed to be laid across a bridge or through a tunnel the conduit was typically placed in a galvanized steel pipe and attached to the side of the bridge or along the tunnel floor or wall if the conduit needed to be run under a river or other obstruction regular or directional boring techniques were used to bore small tunnels through which the conduit could be fed after the conduit was buried along a railroad track or other right-of-way or attached to a bridge or tunnel qwest could pull fiber through the conduit using hand holes the coast route project in date qwest began its first conduit installation project along the coast route a route running from los angeles to san francisco qwest acted primarily as a general contractor and subcontracted out most of the construction work to third parties the coast route project was performed for several long- distance carriers including at t sprint wiltel and mci all of the coast route customers did not purchase conduit along the entire route and each customer’s fiberoptic cable was pulled only through the portions of the conduit purchased by that customer however qwest laid multiple conduits along the entire route for its own potential future use or sale up to this point installations of multiple conduits had not been done in the telecommunications industry as a result of the project qwest obtained several unconnected segments of empty conduit along the coast route from the long-distance carriers qwest received cash compensation and capacity in the form of ds-3s along mci’s fiberoptic cable qwest offered the ds-3 capacity as a wholesale opportunity to long-distance carriers e other projects before the years in issue on date qwest purchased an installed conduit system from mci involving the union pacific right-of-way from wells nevada to salt lake city utah on date qwest entered into an easement agreement with southern pacific the agreement gave qwest a nonexclusive easement along southern pacific’s rights-of-way for the construction and operation of fiberoptic conduit systems qwest also entered into additional easement agreements with other railroads and parties both before and during the years in issue iii qwest’s operations during the years in issue a qwest’s five-year plans during the years in issue documents titled five-year plans were authored within qwest the five-year plan for through the five-year plan stated the primary business focus of qwest is to create a nationwide owned facility based network and utilize it to carry profitable revenue traffic the five-year plan also stated that qwest would build big_number miles of fiberoptic conduit for its own use and big_number miles for sale to third-party customers the five- year plan estimated that if the conduit were sold at an average of dollar_figure per conduit mile dollar_figure million of revenue would be generated the dollar_figure figure was arrived at by looking at prior sales and the value could be realized only if the conduit was actually sold qwest hired coopers lybrand llp clc a professional consulting firm to review its five-year plan clc determined the demand for long-distance conduit builds had slowed the country did not need another nationwide fiberoptic network the creation of another network could not be justified in terms of capacity or cost qwest would be at a cost disadvantage to existing nationwide carriers such as mci at t and sprint qwest’s installation of additional conduit would be very risky and qwest’s revenue projections may be optimistic qwest’s board_of directors minutes for the period date through date do not contain any resolutions approving any of the five-year plans b construction projects during the years in issue qwest engaged in construction projects of which were for third-party customers during the years in issue qwest performed the majority of the construction only subcontracting out small portions of the work in four construction projects qwest installed conduit or pulled fiber for third-party customers without retaining assets for the cal fiber and dallas-houston projects were not done for third-party customers itself third-party-only projects in projects qwest installed conduit for third-party customers while simultaneously installing conduit along the same route for its own potential future use or sale conduit installation projects in the remaining three projects qwest pulled fiber using conduit previously laid and retained by qwest and granted third-party customers indefeasible rights of use irus in a certain number of fibers iru projects conduit installation projects in the conduit installation projects qwest generally followed the same procedure qwest contracted with a third- party customer for installation of conduit over a certain route conduit was installed along southern pacific’s or other railroad companies’ rights-of-way qwest received cash compensation or ds-3 capacity for installing the conduit and qwest simultaneously installed and retained additional conduits for its own potential future use or sale qwest and the customer negotiated and agreed to a fixed price with adjustments possible under specific circumstances for qwest to install conduit over a particular route during the years in issue qwest charged its customers approximately dollar_figure to dollar_figure per conduit mile the third-party-only projects include usw clifton- rifle pac bell usw romero-santa fe and mfs denver iru these projects are not directly in issue and will not be discussed in detail the customer purchased fiberoptic cable separately and qwest or the customer pulled the fiber through the conduit the entire conduit and fiber became the property of the customer once the contract was completed in addition to installing conduit for its customers qwest installed additional conduits for its own potential future use or sale the rail plow allowed qwest to install multiple conduits at the same time and at a relatively modest additional cost generally the only additional costs of adding the retained conduits were the cost of the material including the conduit and hand holes and the cost of handling that material these costs were mostly covered by profits from the third-party customer contracts at the time of installation qwest did not have customers lined up to purchase the retained conduit with rare exception qwest always kept at least one conduit for itself in connection with all of its conduit projects petitioners have conceded the adjustments to the mfs los angeles mfs dallas and mci dillard-myrtle creek projects see supra note the nine conduit installation projects still in issue in chronological order are mci san jose to reno and reno to wells mci salt lake city to denver viacom san francisco bay mci denver to el paso mci kansas city to st louis us west phoenix to mesa mcimetro dallas us west grants to gallup and mfs anaheim the third-party customer contracts for these nine conduit installation projects constitute long-term_contracts as defined by sec_460 iru projects by date qwest was in negotiations with worldcom network services inc worldcom for rights to use a limited number of fibers in fiberoptic cable installed along particular routes on date qwest granted worldcom an iru in dark fibers over three routes worldcom dallas-houston worldcom denver-el paso and worldcom santa clara-slc pursuant to the iru agreement qwest pulled fiber for the three iru projects as described above in addition to pulling fiber for worldcom qwest also pulled fiber for its own potential future use or sale instead of pulling 24-fiber fiberoptic cables qwest pulled cables with a larger number of fibers while worldcom had an iru in of the fibers qwest retained control_over the remaining fibers in the same cable the iru agreement constitutes a long-term_contract as defined by sec_460 for tax purposes qwest’s granting of the irus to worldcom was treated as a sale of those fibers the total_contract_price for the iru agreement was dollar_figure projects with no third-party customer8 in two instances qwest installed conduit and pulled fiber for itself without having a customer contract in place in the cal fiber project qwest linked unconnected segments of empty conduit the unconnected segments of conduit were previously installed and retained by qwest as part of the coast route project qwest completed the cal fiber project in date by laying miles of new conduit pulling fiber through the conduit and lighting the fiber the cal fiber project gave qwest a completed fiberoptic system from roseville california to los angeles california qwest’s total construction cost for the cal fiber project was dollar_figure northern telecom finance corporation provided financing for the majority of the cal fiber project costs with the balance funded by internal financing in the dallas-houston project qwest installed conduit pulled fiber and lit the fiber for its own account qwest began construction of the dallas-houston project in date and completed it in date at the time qwest began the dallas- houston project qwest anticipated that worldcom network services inc d b a wiltel wiltel would purchase the conduit which it in fact did the dallas-houston project cost allocations relating to projects without third-party customers are not in issue resulted in approximately conduit miles and a total construction cost of dollar_figure c telecommunication services during the years in issue qwest also provided telecommunication services which included selling of transmission capacity in bulk including both dedicated line and switched services to interexchange carriers and competitive access providers and providing long-distance services to a customer base of end users in the business education and government sectors also known as commercial services qwest provided its telecommunication services primarily using capacity it received from leases with other long-distance carriers from certain of its customers’ fiberoptic cables from the digital microwave transmission network acquired through its purchase of qwest transmission inc qwest transmission in date and from the fiberoptic systems it owned along the dallas-houston and cal fiber routes qwest initially started to market its switched services and commercial services by hiring a sales force in and the focus was on cities such as los angeles phoenix san francisco denver and salt lake city by qwest cut back on the sales activities because maintaining the sales staff and offices and leasing transmission capacity from other long- distance carriers became too expensive d other transaction sec_1 advantis on date qwest entered into an asset and stock purchase agreement with advantis a communications network joint_venture of ibm and sears roebuck company sears carrying sears and ibm voice and data traffic worldwide pursuant to this agreement on date qwest sold advantis substantially_all of its then-owned capacity rights in the fiberoptic cables owned by mci along with certain realty and related equipment in exchange qwest received dollar_figure million and the right to use the capacity sold to advantis if not needed by advantis free of charge in order to provide service to qwest’s dedicated line customers for the 12-month_period following the date of the sale to advantis qwest also agreed to lay conduit and pull fiber between los angeles and sacramento and provide advantis with a certain portion of this capacity qwest transmission qwest communications inc and subsidiaries qwest communications were in the telecommunications business as a carrier’s carrier providing digital private line service to the long-distance industry since on date qwest communications changed its name to qwest transmission to avoid confusion qwest communications is hereinafter referred to as qwest transmission on date qwest purchased all of the outstanding_stock of qwest transmission for dollar_figure qwest transmission had an existing digital microwave radio network serving an approximately big_number mile route ranging from the texas-mexico border to cincinnati then branching off to chicago and philadelphiadollar_figure at the same time as the qwest transmission acquisition qwest also acquired qwest properties inc a lessor of a telecommunications switching facility11 in dallas texas qwest transmission’s available capacity allowed qwest to transfer existing revenue traffic to the qwest transmission network reducing its current leased facility expense fiber systems inc in date qwest purchased certain assets from fiber systems inc for dollar_figure which were placed into an anschutz company subsidiary fsi acquisition corporation five star telecom inc in date qwest’s board_of directors agreed to enter into leases with five star telecom inc for three switches in microwave systems the development of which predated the development of fiberoptic technology offer a means of transmitting lower volume and narrower bandwidths of voice data and video signals microwave systems use radio frequencies to transmit data between transmission towers a switch is a device that selects the paths or circuits to be used for transmission of information and establishes a connection new york florida and indiana wiltel on date wiltel and qwest entered into an asset purchase agreement in which qwest sold its right title and interest in certain telecommunications service agreements for dollar_figure frontier communications in qwest began negotiations with frontier regarding the use of optical fibers and other related property on date qwest executed an iru agreement with frontier communications granting frontier communications the right to use certain optical fibers and other_property in a fiberoptic telecommunications system to be constructed by qwest mfs of california inc on date qwest and mfs of california inc mfs entered into a conduit exchange in which qwest exchanged approximately miles of conduit between san jose and oakland for approximately miles of conduit constructed by mfs from san francisco to san jose in date qwest and mfs entered into an optical fiber swap agreement for the exchange of dark fibers from the san francisco and oakland bay bridges to both parties’ points of presence pops dollar_figure the purpose of the agreement was to provide connectivity to the pops mci swaps on date qwest entered into a letter agreement with mci for construction conduit swaps in santa barbara san jose sacramento and st louis iv qwest’s incremental_cost allocation method during the years in issue petitioners used an accrual_method of accounting for tax purposes in most cases petitioners reported income from their customer contracts using the percentage_of_completion_method because qwest was engaged in the simultaneous installation and sale of conduit or fiber to third-party customers and the installation and retention of additional conduits or fibers for its own potential future sale or use qwest allocated total project costs between the third-party contracts and the retained assets using an incremental_cost allocation method qwest developed the incremental_cost allocation method in part by looking at third-party subcontractors’ bids to install conduits bids to install only one conduit when compared to the bids to install multiple conduits indicated that the third-party subcontractors increased the bid on an incremental basis as more a pop is the point at which a line from a long-distance carrier connects to the line of the local telephone company or to the user if no local telephone company is involved conduits were added qwest’s incremental_cost allocation method is described as follows qwest allocated to the customer contracts what it determined to be direct costs associated with those contracts qwest allocated to its retained assets what it determined to be the direct costs associated with its retained conduits and fibers and qwest allocated what it determined to be indirect_costs incrementally between the customer contracts and its retained assets the incremental_cost allocation method was used for both the conduit installation projects and the iru projects but the method varied slightly a incremental_cost allocation method in the conduit installation projects to determine what costs should be allocated to qwest’s retained conduits in the conduit installation projects qwest developed an incremental base rate by evaluating qwest’s construction costs senior vice president for construction daniel o’callaghan mr o’callaghan and qwest assistant vice president ronald pearce mr pearce determined that an incremental base rate of dollar_figure per conduit mile should be utilized the incremental base rate included dollar_figure for conduit material assuming a cost to qwest of cents per foot dollar_figure for other material related to installation dollar_figure for labor attributable to the installation of the additional conduit dollar_figure for equipment costs and dollar_figure for overhead the incremental base rate could be adjusted to reflect variations in conduit material_costs for example qwest adjusted its incremental base rate for the mci denver-el paso conduit project from dollar_figure to dollar_figure per conduit mile due to an increase in conduit material_costs from dollar_figure to dollar_figure per miledollar_figure the incremental base rate did not include the cost of digging the trench or the costs associated with perfecting the rights-of-way because these costs would have been incurred when installing the conduit for the third-party customer regardless of whether qwest chose to install additional conduit the incremental base rate did not include adjustments based on terrain and was not increased as a result of budget overruns using the incremental base rate with appropriate adjustments qwest determined the incremental costs per conduit mile of conduits retained by qwest were project mci san jose-reno-wells mci salt lake city-denver mfs los angeles mfs dallas viacom san francisco bay mci denver-el paso mci kansas city-st louis us west phoenix-mesa mcimetro dallas us west grants-gallup mfs anaheim incremental_cost per conduit mile dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the dollar_figure discrepancy is due to rounding using the mci denver-el paso project as an example qwest used the incremental_cost allocation method as follows indirect_costs allocated to qwest’s retained assets qwest conduit miles times incremental_cost mile big_number dollar_figure dollar_figure plus qwest capitalized_interest big_number project costs allocated to qwest dollar_figure indirect_costs allocated to customer contracts total project costs less project costs allocated to qwest project costs allocated to customer divide customer conduit miles incremental_cost mile allocated to customer dollar_figure big_number dollar_figure dollar_figure b incremental_cost allocation method in the iru projects qwest also used an incremental_cost allocation method to allocate costs for the iru projects involving worldcom for these projects qwest allocated existing conduit costs the labor costs of pulling fiber and right-of-way costs entirely to the iru agreement because these costs did not increase by installing a cable with more than fibersdollar_figure the cost of new conduit or we note that these calculations were provided by petitioners and there appear to be mathematical errors however because petitioners relied on these calculations we have left the errors uncorrected for the worldcom dallas-houston project since the fiber was previously installed for qwest’s account qwest allocated the existing conduit costs the costs of pulling fiber through that continued endlinks was allocated to the iru agreement and if any retained conduit was installed the incremental_cost of adding such conduit was allocated to qwest’s retained assets finally qwest allocated cable material splicing and testing costs between the iru agreement and its retained assets based on the ratio of fibers sold to worldcom to fibers retained by qwest as an example in the dallas-houston iru project qwest installed a fiber fiberoptic cable and worldcom had an iru in of those qwest allocated 72ths of the costs of cable material splicing and testing to the iru agreement and 72ths to qwest’s retained assets v tax returns for the years in issue petitioners timely filed consolidated federal_income_tax returns for the years in issue on date respondent mailed a notice_of_deficiency to petitioners for the years in issue as reflected in the notice_of_deficiency respondent determined that an average cost allocation approach should be used for all of petitioners’ conduit installation and fiber pulling projects in the notice_of_deficiency respondent explained certain incremental costs included in your cost of sales claimed on your tax returns for taxable years ending and in the amounts of dollar_figure dollar_figure and dollar_figure respectively continued conduit and the right-of-way costs to qwest’s retained assets are not allowable because they are capital expenditures accordingly your income is increased by dollar_figure dollar_figure and dollar_figure for taxable years ending and respectively using the mci denver-el paso project as an example respondent allocated the project costs as follows total project costs less direct costs allocated to customer project costs to allocate divide total conduit miles average cost per conduit mile dollar_figure big_number dollar_figure big_number dollar_figure multiply customer conduit miles dollar_figure big_number costs allocated to customer add direct costs allocated to customer project costs allocated to customer dollar_figure total project costs less project costs allocated to customer project costs allocated to qwest dollar_figure big_number dollar_figure on date petitioners filed a petition with this court disputing the determinations in the notice_of_deficiency as relevant petitioners state the commissioner erred in failing to determine that petitioners properly and reasonably allocated costs between long-term_contracts with customers for the installation of conduit or fiber optic cable and additional conduit or fiber optic cable retained by petitioners in accordance with applicable treasury regulations and in failing to determine that we note that these calculations were provided by respondent and there appear to be mathematical errors however because respondent relied on these calculations we have left the errors uncorrected petitioners’ method of allocating costs between long- term contracts and retained assets clearly reflected their income opinion respondent contends that qwest’s incremental_cost allocation method is not a reasonable allocation method under sec_1_263a-1 income_tax regs further respondent asserts that qwest’s incremental_cost allocation method fails to clearly reflect income and thus respondent may change it to an average cost allocation method petitioners argue that qwest’s incremental_cost allocation method was reasonable because it was based on qwest’s decision-making process and on the economic reality of the underlying transactions to reach our holdings we must first lay out the statutory and regulatory framework and determine how the code sections in issue apply to the instant case second we must determine the meaning of reasonable allocation for purposes of sec_1_263a-1 and sec_1 d ii income_tax regs and then decide whether qwest’s incremental_cost allocation method satisfies this requirement finally we must determine whether respondent abused his discretion in finding that qwest’s incremental_cost allocation method failed to clearly reflect income under sec_446 and the regulations thereunder i statutory and regulatory framework the parties agree that two code sections are implicated by qwest’s incremental_cost allocation method sec_263a and sec_460 however the parties differ on the interpretation of each section and its accompanying regulations and how each is applied to the facts of the instant case a sec_460 allocation of costs to long-term_contracts qwest’s cost allocation to its customer contracts is governed by sec_460 sec_460 contains special rules for the tax reporting of long-term_contracts in general sec_460 requires that the taxable_income from a long-term_contract shall be determined under the percentage_of_completion_method sec_460 a long-term_contract is defined as one which is not completed within the same taxable_year in which the contract was entered into sec_460 the contract must be for the manufacture building installation or construction_of_property id sec_460 provides that all costs which directly benefit or are incurred by reason of the long-term_contract shall be allocated to such contract in the same manner as costs are allocated to extended period long-term_contracts under sec_451 and the accompanying regulations we are thus directed to the regulations at sec_1 d income_tax regs to allocate costs to a long-term contractdollar_figure the regulations provide that direct material and direct_labor_costs attributable to a long-term_contract must be allocated to that long-term contractdollar_figure sec_1 d i income_tax regs see also sec_1 d income_tax regs indirect_costs those costs other than direct material and direct_labor_costs are subject_to two levels of allocationdollar_figure see sec_1 d ii iv income_tax regs in the first level allocation the regulations recognize that some indirect_costs benefit both long-term_contracts and other activities of the taxpayer sec_1 d ii income_tax regs accordingly such costs require a reasonable allocation between the portion of such costs that are the commissioner issued regulations pursuant to sec_460 applicable to contracts entered into on or after date sec_1_460-1 income_tax regs these regulations do not apply to the instant case direct_material_costs are costs of materials that have become an integral part of the subject matter and those materials which are consumed in the ordinary course of building constructing installing or manufacturing the subject matter sec_1 d i income_tax regs direct_labor_costs are the costs of labor that can be identified or associated with a particular long-term_contract id the regulations under sec_460 and sec_263a do not use the terminology first level and second level allocations however the effect of those regulations is to break the allocations into two distinct steps for purposes of clarity we refer to these steps as first level and second level attributable to long-term_contracts and the portion attributable to the other activities of the taxpayer id if indirect_costs need only be allocated between one long-term_contract and the taxpayer’s other activities the allocation stops at the first level if indirect_costs must be allocated to multiple long-term_contracts the regulations provide a second level allocation the indirect_costs required to be allocated to a long-term_contract under paragraph d ii of this section shall be allocated to particular contracts for the year such costs are incurred using either-- a a specific identification or tracing method or b a method using burden rates such as ratios based on direct costs hours or other items or similar formulas so long as the method employed for such allocation reasonably allocates indirect_costs among long-term_contracts completed during the taxable_year and long-term_contracts that have not been completed as of the end of the taxable_year sec_1 d iv income_tax regs b allocation of costs to property produced_by_the_taxpayer under sec_263a sec_263a governs the capitalization of costs for property produced_by_the_taxpayer and property acquired by the taxpayer for resaledollar_figure sec_263a and b sec_263a does not apply to any property produced by the the term produced includes constructed built installed manufactured developed or improved sec_263a taxpayer pursuant to a long-term_contract sec_263a under sec_263a as relevant to the present case the direct costs and certain indirect_costs allocable to real or tangible_personal_property produced_by_the_taxpayer must be capitalized sec_263a sec_1_263a-1 income_tax regsdollar_figure direct costs that must be capitalized include direct material and direct_labor_costs sec_1 263a- e income_tax regs indirect_costs that must be capitalized are those costs that are properly allocable to the property produced when those costs directly benefit or are incurred by reason of the production activities sec_1_263a-1 income_tax regs like the regulations under sec_451 the regulations under sec_263a provide for two levels of allocation for indirect_costs see sec_1_263a-1 f g though not called to our attention by the parties the current regulations under sec_263a apply to taxable years beginning after date sec_1_263a-1 income_tax regs the current regulations provide that for taxable years beginning before date a position taken on a tax_return when applying sec_263a will be considered reasonable if consistent with the temporary regulations sec_1 263a- a ii income_tax regs see also sec_1_263a-1t temporary income_tax regs fed reg date therefore the temporary regulations are relevant to the first year in issue and the current regulations apply to the last years in issue while the temporary and current regulations differ in structure the rules provided therein are essentially the same because the difference in structure does not impact our rationale the temporary regulations will not be discussed further income_tax regs in the first level allocation indirect_costs may be allocable to both production and resale activities as well as to other activities that are not subject_to sec_263a taxpayers subject_to sec_263a must make a reasonable allocation of indirect_costs between production resale and other activities sec_1 263a- e i income_tax regs if the indirect_costs need only to be allocated between one item of taxpayer-produced property and the taxpayer’s other activities or between one item of property acquired for resale by the taxpayer and the taxpayer’s other activities the allocation stops at the first level if indirect_costs must be allocated among different items of property subject_to sec_263a the regulations provide for a second level allocation see sec_1 263a- f income_tax regs the cost allocation method used at the second level must be reasonable under sec_1 263a- f income_tax regs sec_1_263a-1 income_tax regs for the second level allocation the regulations provide a taxpayer may use the methods described in paragraph f specific_identification_method or burden rate and standard costs methods of this section if they are reasonable allocation_methods within the meaning of this paragraph f in addition a taxpayer may use any other reasonable method to properly allocate direct and indirect_costs among units of property produced or property acquired for resale during the taxable_year an allocation method is reasonable if with respect to the taxpayer’s production or resale activities taken as a whole-- i the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in this section or in sec_1_263a-2 and sec_1_263a-3 with appropriate consideration given to the volume and value of the taxpayer’s production or resale activities the availability of costing information the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods ii the allocation method is applied consistently by the taxpayer and iii the allocation method is not used to circumvent the requirements of the simplified methods in this section or in sec_1_263a-2 sec_1_263a-3 or the principles of sec_263a sec_1_263a-1 income_tax regs c application of sec_460 and sec_263a to qwest’s conduit installation projects the instant case presents a unique issue when a taxpayer performs a long-term_contract and simultaneously produces property retained by the taxpayer how are the indirect_costs of the two activities allocated under sec_263a and sec_460 the sections applicable regulations and prior caselaw provide limited guidance as to how the two code sections interact when both must be applied to the same project respondent asserts that the order in which the code sections and regulations are applied will make a difference in the outcome of the amount of indirect_costs that must be capitalized under sec_263a and the amount of costs that must be recovered under the percentage_of_completion_method of section dollar_figure however a careful reading of the regulations shows that the rule for the first level allocation is identical under both regimes and thus the order in which they are applied is irrelevant the code sections and regulations work in tandem to provide for a single comprehensive set of cost allocation rules first we must clarify what costs and which level of cost allocation are at issue in the instant case both parties agree that qwest’s first level allocation of indirect_costs is at issue ie how qwest allocates indirect_costs between its long- term customer contracts and its self-produced retained assets thus our focus will remain on the first level allocation of indirect_costs sec_1_263a-1 and sec_1 d ii income_tax regs provide the rules for the first level allocations both sections require the taxpayer to make a reasonable allocation respondent then argues that sec_263a should be applied first however respondent ignores the language of sec_263a which provides that sec_263a does not apply to any property produced_by_the_taxpayer pursuant to a long-term_contract as defined by sec_460 given this language the argument could be made that in situations such as the present case sec_460 would apply first petitioner does not raise this argument in our analysis infra we find that the order of application of the sections is not determinative of the outcome and thus we do not discuss this argument further of costs between activities subject_to that section either taxpayer-produced property and property held for resale or long- term contracts and other activities see sec_1 263a- e i d ii income_tax regs neither section provides a definition of reasonable allocation see sec_1_263a-1 sec_1 d ii income_tax regs because the rules for the first level allocation are the same the result will not differ depending on which section is applied first as respondent contends instead the rules can be applied simultaneously to a first level allocation after the first level allocation is complete costs will be separated between long-term_contracts taxpayer-produced property or property held for resale and if applicable other_property not subject_to either section for the second level allocations sec_1_263a-1 and g income_tax regs will govern all costs previously allocated to the taxpayer-produced property or property held for resale sec_1 d iv income_tax regs will govern all costs previously allocated to the long- term contracts as applicable to the instant case in its first level allocation qwest must make a reasonable allocation of indirect_costs between its customer contracts and its retained assets respondent contends that the reasonableness standard found in sec_1_263a-1 income_tax regs should apply to the first level of allocation this argument is addressed infra see sec_1_263a-1 sec_1_451-1 income_tax regs next we must define reasonable allocation for purposes of sec_1_263a-1 and sec_1_451-1 income_tax regs and then determine whether qwest’s incremental_cost allocation method satisfies that definition ii definition of reasonable allocation for purposes of sec_1_263a-1 and sec_1_451-1 income_tax regs respondent argues that the language of sec_1 263a- g income_tax regs requires that the reasonableness standard of sec_1_263a-1 income_tax regs governs the first level allocations in the present case in the alternative respondent contends that the reasonableness standard of sec_1_263a-1 income_tax regs should be incorporated into the undefined phrase reasonable allocation in sec_1 263a- e i and d ii income_tax regs to support this contention respondent notes the parallel structure of the regulations under sec_263a and sec_451 and cites legislative_history on the other hand petitioners contend that because reasonable allocation is not defined by sec_1 263a- e i and d ii income_tax regs reasonable should be interpreted using its ordinary meaning a the language of sec_1_263a-1 income_tax regs respondent argues that the language of sec_1 263a- g income_tax regs requires that the reasonableness standard of sec_1_263a-1 income_tax regs governs the first level allocation in the present case specifically respondent states as a preface to sec_1_263a-1 paragraph f states that paragraph g provides general rules of applying paragraph f ’s detailed allocation_methods in the general_rule applicable to this case sec_1_263a-1 provides that common costs are generally to be first allocated to intermediate cost objectives the regulation uses activities to illustrate what is meant by intermediate cost objectives thus it intends that the phrase intermediate cost objectives refers to the first level of cost allocation referenced above ie between sec_263a activities and other activities sec_1_263a-1 sec_1_263a-1 further states that this allocation of common costs at the intermediate level or first level of allocation between sec_263a and non-263a activities is to be allocated using any other reasonable allocation method as defined under paragraph f respondent’s argument is premised on the notion that sec_1_263a-1 income_tax regs governs qwest’s first level allocations between its customer contracts and its retained assets however respondent’s interpretation of sec_1 263a- g income_tax regs is not supported by the language of sec_1_263a-1 g and income_tax regs in pertinent part sec_1_263a-1 income_tax regs provides the language of paragraph f sets forth various detailed cost allocation_methods used to allocate direct and indirect_costs to property produced and property acquired for resale this language explicitly limits the cost allocation_methods of sec_1_263a-1 income_tax regs to property already subject_to sec_263a sec_1 263a- f income_tax regs goes on to state paragraph g of this section provides general rules for applying these allocation_methods to various categories of costs emphasis added this language indicates that sec_1_263a-1 income_tax regs gives general rules for applying cost allocation_methods already limited to property subject_to sec_263a because the first level allocation deals with property not subject_to sec_263a we find the language of sec_1_263a-1 income_tax regs limits the application of sec_1_263a-1 income_tax regs to the second level allocation this interpretation is supported by the language of sec_1_263a-1 and income_tax regs sec_1_263a-1 income_tax regs provides that direct_material_costs must be allocated to the property produced or property acquired for resale by the taxpayer using the taxpayer’s method_of_accounting emphasis added sec_1_263a-1 income_tax regs provides that direct_labor_costs are generally allocated to property produced or property acquired for resale emphasis added the above-emphasized language limits those subparagraphs to property already subject_to sec_263a sec_1_263a-1 income_tax regs states indirect_costs are generally allocated to intermediate cost objectives such as departments or activities prior to the allocation of such costs to property produced or property acquired for resale indirect_costs are allocated using either a specific_identification_method a standard_cost_method a burden rate method or any other reasonable allocation method as defined under the principles of paragraph f of this section respondent contends that intermediate cost objectives distinguishes between property subject_to and property not subject_to sec_263a the cited language is less than clear and the regulations do not expand on or define intermediate cost objectives other than to offer examples such as departments or activities however when read in the context of the above- analyzed regulations we find that the phrase intermediate cost objectives is not meant to distinguish between property subject_to and property not subject_to sec_263a for the above reasons we find that sec_1_263a-1 income_tax regs does not require that the reasonableness standard of sec_1_263a-1 income_tax regs govern the first level allocation b the language and parallel structure of sec_1_263a-1 and sec_1 income_tax regs respondent argues that the parallel structure of sec_1_263a-1 and sec_1 income_tax regs indicates that the reasonableness standard of sec_1_263a-1 income_tax regs should be incorporated into the undefined phrase reasonable allocation in sec_1_263a-1 and sec_1 d ii income_tax regs however respondent’s argument is not supported by the actual structure of the regulations in trying to establish a reasonableness standard for the first level allocation respondent collapses the two levels of allocation into one as discussed above the regulations under both sec_263a and sec_451 provide for two levels of allocations at the first level sec_1_263a-1 income_tax regs provides that taxpayers subject_to sec_263a must make a reasonable allocation of indirect_costs between production resale and other activities likewise sec_1 d ii income_tax regs requires a reasonable allocation between the portion of such costs that are attributable to long-term_contracts and the portion attributable to the other activities of the taxpayer reasonable allocation is not defined in either section see sec_1_263a-1 sec_1 d ii income_tax regs with respect to the second level allocation sec_1 263a- g income_tax regs provides that the indirect_costs of property produced or property acquired for resale be allocated using either a specific_identification_method a standard_cost_method a burden rate method or any other reasonable allocation method as defined under the principles of paragraph f of this section in relevant part sec_1_263a-1 income_tax regs states a taxpayer may use any other reasonable method to properly allocate direct and indirect_costs among units of property produced or property acquired for resale and then sets forth a reasonableness standard emphasis added as found above sec_1_263a-1 income_tax regs applies only to the second level allocation similarly sec_1 d iv income_tax regs requires that indirect_costs previously allocated to long-term_contracts under paragraph d ii shall be allocated to a particular long-term_contract using a specific_identification_method a burden rate method or similar formulas so long as the method employed reasonably allocates indirect_costs however unlike sec_1 263a- f income_tax regs sec_1 d iv income_tax regs does not provide a reasonableness standard what respondent asks the court to do is take the reasonableness standard from the second level allocation under the sec_263a regulations and apply it to the first level allocation under the regulations of sec_263a and sec_460 while the regulations under both sections have a parallel structure such structure works against respondent’s interpretation the regulations clearly separate the two levels of allocations and as found above the reasonableness standard of sec_1 263a- f income_tax regs applies only to the second level allocation the structure of the regulations supports limiting the reasonableness standard of sec_1_263a-1 income_tax regs to the second level allocation only in addition the explicit language of sec_1 263a- f income_tax regs indicates that the reasonableness standard should not be read into sec_1 d ii income_tax regs the reasonableness standard of sec_1 263a- f income_tax regs can apply only when sec_263a is at issue sec_1_263a-1 income_tax regs cannot apply when only sec_460 is at issue the first of three prongs to the reasonableness standard states the total costs actually capitalized during the taxable_year do not differ significantly sec_1_263a-1 income_tax regs emphasis added while both sec_263a and sec_460 are at issue in the instant case this will not always be so sec_1 c income_tax regs requires that under the percentage_of_completion_method costs incurred during the taxable_year with respect to a long-term_contract must be deducted in that year again sec_1 d ii income_tax regs requires that costs must be reasonably allocated among the taxpayer’s long-term_contracts and other activities in situations where the other activities are not subject_to the capitalization requirements of sec_263a the reasonableness standard of sec_1_263a-1 income_tax regs cannot apply because no costs would actually be capitalized thus the reasonableness standard of sec_1_263a-1 income_tax regs cannot always be read into sec_1 d ii income_tax regs as respondent suggests for these reasons the language and parallel structure of the regulations do not support incorporating the reasonableness standard of sec_1_263a-1 income_tax regs into the undefined phrase reasonable allocation in sec_1 263a- e i and d ii income_tax regs c legislative_history of sec_263a respondent maintains that the legislative_history of sec_263a indicates that the reasonableness standard of sec_1_263a-1 income_tax regs should be incorporated into sec_1_263a-1 and sec_1 d ii income_tax regs respondent asserts that this incorporation is necessary to satisfy congressional intent to provide a single comprehensive set of harmonious rules to govern the capitalization of costs of producing property the uniform_capitalization_rules of sec_263a and the special rules for long-term_contracts under sec_460 were enacted as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 with regard to the uniform_capitalization_rules the senate report states the committee believes that in order to more accurately reflect income and make the income_tax system more neutral a single comprehensive set of rules should govern the capitalization of costs of producing acquiring and holding property subject_to appropriate exceptions where application of the rules might be unduly burdensome the uniform_capitalization_rules will be patterned after the rules applicable to extended period long-term_contracts set forth in the final regulations issued under sec_451 accordingly taxpayers subject_to the rules will be required to capitalize not only direct costs but also an allocable portion of most indirect_costs that benefit the assets produced or acquired for resale the committee recognizes that modifications of the rules set forth in the long- term contract regulations may be necessary or appropriate in order to adapt such rules to production not involving a contract and intends that the treasury_department will have the authority to make such modifications the existing long-term_contract regulations provide a large measure of flexibility to taxpayers in allocating indirect_costs to contracts inasmuch as they permit any reasonable method of allocation authorized by cost accounting principles the committee expects that the regulations under this provision will adopt a similarly liberal approach and permit allocations of costs among numerous items produced or held for resale by a taxpayer to be made on the basis of burden rates of other appropriate methods similar to those provided under present law s rept pincite 1986_3_cb_1 in less detail the house report states allocations of indirect production_costs among items produced or between inventory and current_expense are to be made under rules similar to those provided under present law h rept pincite 1986_3_cb_1 the legislative_history as quoted above clearly indicates that congress intended the uniform_capitalization_rules to be patterned after the regulations under sec_451 taking a similarly liberal approach see s rept supra pincite c b vol pincite h rept supra pincite c b vol pincite respondent argues that consequently the definitions of sec_1_263a-1 income_tax regs and the principles of its detailed guidance for the allocation of costs should govern the interpretation of ‘reasonable method’ under the sec_451 regulations we interpret the legislative_history differently the senate report does not state that the regulations under sec_263a and sec_451 should be identical nor does the senate report state that the same rules should apply to allocations under the two sections the senate report provides only that the uniform_capitalization_rules be patterned after the sec_451 regulations and it explicitly acknowledges that changes may be needed in order to adapt such rules to production not involving a long-term_contract the senate report suggests that congress knew differences existed between allocations under sec_263a and sec_451 and thus different rules would be required respondent further contends that by not incorporating the reasonableness standard of the sec_263a regulations into the sec_451 regulations the choice of which code section to apply first will lead to radically different results thus violating congress’s intent of harmony between the two code sections respondent is presumably focusing on the language of the senate report that in order to more accurately reflect income and make the income_tax system more neutral a single comprehensive set of rules should govern the capitalization of costs of producing acquiring and holding property s rept supra pincite c b vol pincite this argument is unpersuasive as found above the rules for the first level allocations under both sec_1_263a-1 and sec_1 d ii income_tax regs are identical requiring only that a reasonable allocation be made the two sections can be applied simultaneously and will end with the same result under the first level allocation regardless of which section the taxpayer focuses on accordingly we find that the legislative_history does not support incorporating the reasonableness standard of sec_1_263a-1 income_tax regs into the first level allocations under sec_1_263a-1 and sec_1 d ii income_tax regs d the ordinary meaning of reasonable where a term is not defined in a statute it should be given its ordinary meaning 331_us_1 121_tc_8 103_tc_80 84_tc_255 when there is no indication that congress intended the term to have a specific meaning courts may look to sources such as dictionaries for a definition keene v commissioner supra pincite respondent argues that the dictionary meaning of reasonable should not be used because sec_1_263a-1 income_tax regs offers specific guidance as to its meaning however as discussed above the legislative_history does not suggest that congress intended the reasonableness standard of sec_1_263a-1 income_tax regs to apply to sec_1_263a-1 or sec_1 d ii income_tax regs therefore we find that the term reasonable is not defined for purposes of sec_1_263a-1 and sec_1 d ii income_tax regs and we may look to the dictionary definition of the term to give it its ordinary meaning reasonable is defined as being in agreement with right thinking or right judgment not conflicting with reason possessing good sound judgment webster’s third new international dictionary in other words something is reasonable if there is a logic to it and a sound basis and justification for it because it is undefined in sec_1_263a-1 and sec_1 d ii income_tax regs we give reasonable this meaning in interpreting the phrase reasonable allocation accordingly qwest’s incremental_cost allocation method will be a reasonable allocation method if there is a logic to it and a sound basis and justification for it iii the reasonableness of qwest’s incremental_cost allocation method respondent determined that qwest’s incremental_cost allocation method is unreasonable in support of this determination respondent argues that qwest’s incremental_cost allocation method does not meet the reasonableness standard found in sec_1_263a-1 income_tax regs is inconsistent with the congressional objective of preventing distortion in the organization of economic activity and is inconsistent with the supreme court’s requirement of taxpayer parity petitioners contend that qwest’s incremental_cost allocation method is the most reasonable method because it reflected the economic reality of the transactions generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 dollar_figure respondent determined that qwest’s cost allocation method was unreasonable and petitioners bear the burden of proving this determination incorrect under sec_7491 the burden_of_proof may shift to the commissioner in certain situations petitioners do not argue that the burden shifts to respondent a the reasonableness standard of sec_1_263a-1 income_tax regs as found above the reasonableness standard of sec_1_263a-1 income_tax regs only applies to second level allocations the issue in the instant case is whether qwest’s first level allocations ie those between property produced under its customer contracts and its retained assets were reasonable therefore the reasonableness standard of sec_1_263a-1 income_tax regs is irrelevant in determining whether qwest’s incremental_cost allocation method is reasonable b distortion in the organization of economic activity respondent contends that qwest’s incremental_cost allocation method fails to match qwest’s income and expenses resulting in dramatic tax_deferral and is thus unreasonable because it violates congressional intent respondent’s argument is based on hindsight not on the facts as they were at the time qwest made its allocations and is thus unpersuasive the senate report accompanying the tax_reform_act_of_1986 states the committee believes that present-law rules regarding the capitalization of costs incurred in producing property are deficient in two respects second different capitalization_rules may apply under the present law depending on the nature of the property and its intended use these differences may create distortions in the allocation of economic resources and the manner in which certain economic activity is organized the committee believes that in order to more accurately reflect income and make the income_tax system more neutral a single comprehensive set of rules should govern the capitalization of costs of producing acquiring and holding property subject_to appropriate exceptions where application of the rules might be unduly burdensome s rept supra pincite c b vol pincite the concern expressed in the senate report is that taxpayers can structure their economic activity in such a way that creates a mismatch of income and expenses respondent suggests that qwest’s goal in using its incremental_cost allocation method was to create such a mismatch as an example in the mci denver-el paso project qwest allocated dollar_figure per conduit mile to the customer contract while allocating only dollar_figure per conduit mile to the retained conduit respondent contends that qwest knew its retained conduit was worth at least dollar_figure to dollar_figure per conduit mile but qwest intentionally allocated a disproportionate amount of expenses to the single conduit laid pursuant to a customer contract because more expenses were allocated to the customer’s conduit respondent contends that qwest’s income was understated when qwest reported its income on the percentage of completion basis under sec_460 also fewer expenses had to be capitalized under sec_263a the result was that qwest was able to take advantage of the expense deductions up front and delayed the recognition of income until the retained conduits were later sold respondent’s contention assumes that qwest knew the amount of future economic benefit it would realize from the retained conduits at the time it made the cost allocations respondent focuses on qwest’s five-year plan which stated qwest’s goal of offering big_number miles of conduit for sale to third-party customers the five-year plan estimated that if the conduit were sold at an average of dollar_figure per conduit mile this would generate revenue of dollar_figure million respondent also notes that after the years in issue qwest was able to sell most of its retained conduits respondent fails to consider the extensive testimony and evidence that at the time the allocations were made the value of the retained conduits was uncertain the estimated value of the retained conduits at dollar_figure per mile could be realized only if the conduits were actually sold at the time of installation qwest did not have customers lined up to purchase the retained conduits in its report to qwest clc concluded that the country did not need another nationwide fiberoptic network and qwest’s installation of additional conduits would be very risky and its revenue projections may be optimistic further mr anschutz and mr o’callaghan credibly testified that installing additional conduit was speculative and qwest knew that the retained conduit could potentially have little or no value respondent’s accounting expert professor charlotte wright professor wright testified the question put to me was would an incremental_cost accounting_method present a true and fair view of the results of operations during the current period and then since these would be--capitalize future economic_performance it concerned me that a method that resulted in only minor costs--a minor amount of costs being capitalized would result in an understatement of their assets in the current period and then going forward an overstatement for financial reporting of their profits in the future however professor wright concluded that if there was a genuine concern that you would never recover an allocated portion of the total costs then a method that allocated less to the retained assets such as an incremental method would be appropriate petitioners firmly established that the value of qwest’s retained conduits was uncertain when the cost allocations were made respondent’s expert testified that when the future economic benefit of a retained asset is uncertain a method that allocates less expense to that asset may be appropriate accordingly we find that qwest’s incremental_cost allocation method was not used to distort the organization of economic activity and does not violate congressional intent c taxpayer parity respondent argues that qwest’s incremental_cost allocation method is unreasonable because it violates the principles of taxpayer parity as required by the supreme court in idaho power co v 418_us_1 respondent states because qwest is simultaneously constructing identical assets for itself and for customers qwest’s incremental method must also satisfy the taxpayer parity standards set forth in idaho power by failing to do so qwest’s incremental method results in an unfair competitive advantage for qwest compared to its competitors a result contrary to the guidance of idaho power respondent misinterprets idaho power co and thus the argument is unpersuasive in idaho power co v commissioner supra the taxpayer capitalized depreciable operating and maintenance_costs of transportation equipment used in constructing its capital facilities on its books but for federal_income_tax purposes it claimed the depreciation as current_expense deductions under sec_167 id pincite the commissioner disallowed the construction-related depreciation deduction determining that depreciation was in that context a nondeductible capital_expenditure to which sec_263 applied id pincite the supreme court upheld the commissioner’s determination and emphasized the importance of matching income with expenses by capitalizing costs incurred in the construction of capital assets over those assets’ useful lives id pincite the supreme court also stated an additional pertinent factor is that capitalization of construction-related depreciation by the taxpayer who does its own construction work maintains tax parity with the taxpayer who has its construction work done by an independent_contractor the depreciation on the contractor’s equipment incurred during the performance of the job will be an element of cost charged by the contractor for his construction services and the entire cost of course must be capitalized by the taxpayer having the construction work performed the court of appeals’ holding that the taxpayer could currently deduct the depreciation expense would lead to disparate treatment among taxpayers because it would allow the firm with sufficient resources to construct its own facilities and to obtain a current deduction whereas another firm without such resources would be required to capitalize its entire cost including deprecation charged to it by the contractor id pincite to clarify the supreme court was concerned that the tax treatment of construction-related depreciation should be the same between a taxpayer who constructs its own capital_asset and a taxpayer who hires a contractor to construct a capital_asset and thus bears the burden of that depreciation through the price charged by the contractor for his construction services respondent attempts to extend the tax parity rationale of idaho power co v commissioner supra beyond what the supreme court intended using the mci denver-el paso conduit installation project as an example respondent states qwest had available for its own use or future sale to other customers three buried conduits compared to mci’s one identical conduit on the denver to el paso route under its method qwest’s tax basis per conduit mile in each of its three conduits is dollar_figure including capitalized_interest mci on the other hand paid qwest approximately dollar_figure million for its one conduit that covered miles so mci’s tax basis per mile in the identical asset is dollar_figure this is six times qwest’s basis for the identical asset this huge disparity in tax basis of identical assets between qwest’s assets and those of its customers results in qwest having an enormous competitive advantage in the industry with this situation qwest is in a position to either price its services lower than its competitors to the competitors’ detriment or to reap a much higher percentage profit than its competitors for providing identical services such a situation violates the basic principle of taxpayer parity as espoused by the supreme court in idaho power and is a powerful indication of the unreasonableness of qwest’s incremental method idaho power co v commissioner supra does not stand for the proposition that taxpayers’ bases in identical property should be the same nor does it stand for the elimination of the competitive advantage a taxpayer may have by constructing its own capital assets the principle of taxpayer parity found in idaho power co v commissioner supra is not the same as competitive equality qwest’s competitive advantage did not arise from the use of its incremental_cost allocation method but was a function of its business model and of the resources it had available we find that qwest’s incremental_cost allocation method does not violate the principle of taxpayer parity d economic reality of qwest’s conduit installation and fiber pulling projects petitioners argue that qwest’s incremental_cost allocation method is reasonable because it reflected qwest’s decision-making process and was based on the economic reality of the transactions however respondent contends that qwest’s incremental_cost allocation method did not accurately reflect its business strategy respondent’s characterization of qwest’s business strategy respondent argues that qwest’s business strategy during the years in issue was to become a full-service telecommunications company and that obtaining third-party contracts was simply a means of financing the building of a nationwide fiberoptic network respondent cites qwest’s five-year plan which states the primary business focus of qwest is to create a nationwide owned facility based network and utilize it to carry profitable revenue traffic respondent asserts that the other transactions during the years in issue support respondent’s characterization respondent also notes that qwest offered telecommunications services during the years in issue respondent’s argument is based in large part on hindsight as it looks at the development of qwest subsequent to the years in issue not as qwest was operating during the years in issue no five-year plans were ever adopted by qwest’s board_of directors further mr anschutz mr o’callaghan mr pearce and other witnesses credibly testified that qwest’s goal during the years in issue was not to become a full-service telecommunications company mr anschutz testified that our intent was to make contracts with buyers for segments of construction along the railroad and if we could to make money on those contracts for construction and in the process lay incremental conduit or in some case fiber as we went while many of qwest’s other transactions indicate that qwest’s business was expanding during the years in issue these transactions do not contradict the witnesses’s testimony many of the transactions were entered into to service qwest’s existing telecommunications service customers when questioned about the telecommunications services offered during the years in issue mr anschutz explained that those services were an experiment during the years in issue--yes there were substantial revenues but even larger losses and that’s why the experiment was shut down it is not clear from respondent’s argument how if we were to accept his characterization of qwest’s business strategy this would impact the reasonableness of qwest’s incremental_cost allocation method presumably it would cast doubt on petitioners’ characterization of the economic reality of their transactions or on the amount of costs allocated to qwest’s retained conduits nevertheless for the above-stated reasons we do not accept respondent’s characterization of qwest’s business strategy petitioners’ characterization of qwest’s transactions and decision-making process petitioners contend that qwest’s incremental_cost allocation method reflected qwest’s decision-making process and the economic reality of the underlying transactions specifically petitioners state under its long-term customer contracts qwest obligated itself to incur costs to satisfy its contractual obligations and then decided whether to make the incremental investment necessary to install additional empty conduits or fibers in other words qwest’s basic approach was to get a customer to pay enough to justify installing and selling the conduit the customer wanted and then to consider whether to incur the limited incremental risk of installing additional conduit for its own potential future use or sale qwest’s cost allocation was entirely consistent with its business strategy as discussed below respondent argues that several facts contradict petitioners’ characterization a general procedure followed by qwest the parties stipulated that qwest generally followed the same procedure in its conduit installation projects qwest contracted with a third-party customer for installation of conduit over a certain route conduit was installed along southern pacific’s or other railroad companies’ rights-of-way qwest received cash compensation or ds-3 capacity for installing the conduit and qwest simultaneously installed and retained additional conduits for its own potential future use or sale with respect to the iru projects qwest contracted with worldcom to pull a certain number of fibers and instead of pulling a fiberoptic cable with just enough fibers to satisfy the iru agreement qwest pulled a fiberoptic cable with additional fibers for its own potential future use or sale b qwest’s primary focus petitioners argue that qwest would not have installed the additional conduits or pulled additional fiber without first having the third-party customer contracts in place respondent argues that qwest’s primary focus was not the installation of conduit or pulling of fiber for third-party customers pointing to the two projects with no third-party customer contracts in placedollar_figure during the years in issue qwest engaged in nine conduit installation projects for third-party customer sec_26 and three iru projects for worldcom in each instance qwest made the decision it is important to note that the cost allocations with respect to these two projects are not at issue respondent only uses them to question qwest’s incremental_cost allocation method utilized in the projects in issue as noted supra qwest actually engaged in such conduit installation projects but only of these projects are still in issue to install additional conduit or pull additional fiber only after the customer contract was entered into petitioners’ witnesses credibly testified that qwest would not have installed conduit or pulled fiber for its own potential future use or sale without the third-party customer contracts the cal fiber project and the dallas-houston project do not cast doubt on this decision-making approach in the cal fiber project qwest linked unconnected segments of empty conduit that were previously installed and retained by qwest as part of the coast route project as part of the cal fiber project qwest laid new miles of conduit to complete a fiberoptic system from roseville california to los angeles california the coast route project was the first project in which qwest simultaneously installed conduits for third-party customers and multiple conduits for its own potential future use or sale as a result of the coast route project qwest obtained several unconnected segments of empty conduit along the coast route petitioners argue that installing conduit to connect these segments was not a departure from qwest’s normal business strategy because qwest was installing only small portions of conduit to connect a much bigger system of conduits the cost was relatively modest and qwest took the risk because a connected fiberoptic system could potentially have a much higher value in the dallas-houston project qwest installed miles of conduit pulled fiber and lit the fiber without a third-party contract in place petitioners explain that this was not a departure from qwest’s normal business strategy because qwest began construction only after management assured mr anschutz that wiltel would purchase the conduit subsequently wiltel purchased the dallas-houston conduit system the cal fiber and dallas-houston projects were departures from qwest’s general conduit installation and fiber-pulling procedures however the significance respondent attaches to the departures is not justified the testimony shows that the projects were consistent with qwest’s overall business strategy of installing conduit or pulling fiber only when the risk of doing so could be limited these projects do not suggest that qwest’s primary focus in the projects at issue was its retained assets rather than the conduit installed or fiber pulled for the third-party customer as respondent contends accordingly we find that qwest’s primary focus in its nine conduit installation projects and three iru projects was the third-party customer contracts but for the existence of the third-party contracts qwest would not have installed additional conduit or pulled additional fiber c allocation of costs necessary to complete the third-party customer contracts to those contracts because certain costs were necessary to complete the third- party customer contracts regardless of how many additional conduits or fiber were installed or pulled qwest allocated those costs to third-party customer contracts petitioners argue that this is consistent with the economic reality of the transactions because qwest would not have incurred the costs absent the customer contract respondent recognizes that qwest had to incur certain fixed costs regardless of whether one conduit is installed or a 24-fiber cable is pulled or multiple conduits are installed or a cable with more than fibers is pulled simultaneously however respondent argues that a portion of the fixed costs such as the costs of digging a trench and the costs associated with perfecting qwest’s rights-of-way should also be allocated to the retained assets because those costs also benefit the retained assets further respondent argues that a portion of cost adjustments based on terrain and budget overruns should also be allocated to qwest’s retained assets as found above qwest would not have installed additional conduit or pulled additional fiber without first securing the customer contract accordingly we find that qwest’s allocation of those costs to only the customer contract was consistent with qwest’s decision-making process and the economic reality of the transactions d allocation of incremental costs to qwest’s retained assets qwest allocated only the direct costs of material and an incremental portion of labor and indirect_costs to its retained conduits with respect to the retained fiber qwest allocated only the incremental costs of installing any additional conduits and endlinks and the costs of the retained fiber and of splicing and testing that fiber petitioners argue that the allocation of these costs is consistent with the economic reality of the transactions because these costs were the only additional costs incurred by qwest as a result of its decision to install additional conduit or pull additional fiber further petitioners argue that the allocation also reflected qwest’s willingness to incur only an incremental risk by installing the retained assets respondent does not contest that at least these costs should be allocated to qwest’s retained assets however respondent questions how qwest arrived at its incremental base rate before the years in issue qwest acted primarily as a general contractor and subcontracted most of the construction work out to third parties bids submitted by subcontractors to install only one conduit when compared to the bids to install multiple conduits indicated that the third-party subcontractors increased their bid on an incremental basis when more conduits were added qwest used this idea as the foundation for its incremental_cost allocation method and the development of its incremental base rate mr o’callaghan and mr pearce developed an incremental base rate of dollar_figure per conduit mile the incremental base rate included dollar_figure for conduit material assuming a cost to qwest of cents per foot dollar_figure for other material related to installation dollar_figure for labor attributable to the installation of the additional conduit dollar_figure for equipment costs and dollar_figure for overhead the incremental base rate did not include costs such as those for of digging the trench or for perfecting the rights-of-way nor was it adjusted to reflect cost increases based on terrain or budget overruns first respondent questions the development of the incremental base rate implying that qwest arbitrarily arrived at dollar_figure mr o’callaghan and mr pearce testified that they looked at all costs associated with the installation of conduit to determine what costs were fixed and what costs increased when more conduits were added they then looked at the costs that increased such as labor equipment costs and overhead and came up with the average cost increase per conduit mile when additional conduits were installed to this figure they added the average cost of conduit material to arrive at dollar_figure mr pearce testified that their calculations were reflected on spreadsheets on his laptop computer and when he retired in he returned the computer to qwest qwest could not find the spreadsheets despite the missing underlying spreadsheets we find that mr o’callaghan and mr pearce credibly justified qwest’s use of an incremental base rate of dollar_figure respondent also questions why the incremental base rate did not include the costs of digging the trench costs associated with perfecting rights-of-way and why the base rate was not adjusted to reflect cost increases based on terrain or budget overruns however respondent recognizes that qwest had to incur these costs regardless of whether one conduit or multiple conduits were installed as found above because qwest was obligated to incur these costs to perform its customer contracts allocating all of these costs to the customer contracts reflects the economic reality of the projects because qwest incurred only certain incremental costs to install additional conduit or pull additional fiber and because qwest was willing to incur only limited risk to do so we find that qwest’s allocation of only those costs to its retained assets was consistent with qwest’s decision-making process and the economic reality of the transactions e summary with regard to the projects in issue petitioners have shown that qwest would not have installed additional conduit or pulled additional fiber without first securing a customer contract qwest’s allocation of all costs necessary to complete the customer contract to that contract is consistent with qwest’s business strategy qwest’s allocation of the incremental costs to its retained assets reflects the risk involved with and the incremental_cost of installing those assets for these reasons we find that qwest’s incremental_cost allocation method is consistent with its business strategy because it reflects qwest’s decision-making process and the economic reality of the projects at issue expert testimony petitioners’ cost accounting expert professor charles e horngren professor horngren is the edmund w littlefield professor of accounting emeritus at stanford university he has been a professor for more than years and his cost accounting treatise originally published in is currently in it sec_12th edition in professor horngren’s expert opinion when costs are allocated consistently with one’s business strategy the allocations are reasonable in his expert report professor horngren explains the basic qwest idea was to get a customer who pays enough to justify installing and selling one conduit without that customer investments in additional retained conduits are too great in amount particularly when the potential benefit is so risky on the other hand the incremental expected costs are sufficiently low to warrant accepting the risks in short the business strategy is buttressed by cost allocations that encourage prudent risk-taking because its cost allocations harmonized with sound business strategy qwest adopted a reasonable allocation method professor horngren’s expert testimony strongly supports the reasonableness of qwest’s incremental_cost allocation method professor wright respondent’s accounting expert did not conclude that qwest’s incremental_cost allocation method was unreasonabledollar_figure as described above professor wright testified that if the future economic value of the retained property is uncertain an incremental_cost allocation method may be appropriate because petitioners have established that the value of qwest’s retained conduit was uncertain professor wright’s testimony also supports the reasonableness of qwest’s incremental_cost allocation method conclusion because qwest’s incremental_cost allocation method was based on the economic reality of the projects in issue consistent with its decision-making process and supported by expert testimony we find that there was a logic to it and a sound basis and respondent also introduced the expert report of john c donovan however mr donovan’s report focused largely on fcc regulations that were not applicable to the years in issue for this reason we did not consider his report justification for it petitioners have met their burden_of_proof therefore we hold that qwest’s incremental_cost allocation method is a reasonable allocation method for purposes of sec_1_263a-1 and sec_1 d ii income_tax regs iv clear_reflection_of_income and respondent’s average cost allocation method respondent argues that under sec_446 respondent may change qwest’s method_of_accounting to an average cost allocation method respondent’s sole basis for this position is that because qwest’s incremental_cost allocation method fails to meet the reasonableness requirement of sec_1_263a-1 and g income_tax regs qwest’s method_of_accounting does not clearly reflect income under sec_446 a taxpayer may compute its taxable_income under the method_of_accounting it regularly uses to compute its income in keeping its books however sec_446 vests the commissioner with broad discretion to change the taxpayer’s method_of_accounting if he determines that the taxpayer’s particular method_of_accounting fails to clearly reflect income 439_us_522 291_us_193 120_tc_174 104_tc_367 see also sec_1_446-1 income_tax regs generally the commissioner’s determination under sec_446 is to be respected unless it is found to be an abuse_of_discretion 114_tc_293 ansley-sheppard-burgess co v commissioner supra pincite in reviewing the commissioner’s determination the function of the court is to determine whether there is an adequate basis in law for the commissioner’s conclusion 664_f2d_881 2d cir ansley-sheppard-burgess co v commissioner supra pincite finding that the commissioner abused his discretion under sec_446 is not preconditioned on finding that the taxpayer’s method clearly reflects income see bank one corp v commissioner supra pincite sec_1_263a-1 income_tax regs does not require that the reasonableness standard of sec_1_263a-1 income_tax regs be applied to first level cost allocations under sec_1_263a-1 and sec_1 d ii income_tax regs as held above qwest’s incremental_cost allocation method is a reasonable allocation method for purposes of sec_1_263a-1 and sec_1 d ii income_tax regs for these reasons respondent’s sole basis for arguing that qwest’s method_of_accounting does not clearly reflect income necessarily fails respondent’s determination that qwest’s incremental_cost allocation method fails to clearly reflect income does not have an adequate basis in the law therefore we hold that respondent abused his discretion and may not change qwest’s incremental_cost allocation method to an average cost allocation method under sec_446 v conclusion petitioners have met their burden of proving that qwest’s incremental_cost allocation method is a reasonable allocation method for purposes of sec_1_263a-1 and sec_1 d ii income_tax regs additionally respondent’s determination that qwest’s incremental_cost allocation method failed to clearly reflect income was an abuse_of_discretion and thus respondent may not change qwest’s method to an average_cost_method in reaching our holdings we have considered all arguments and contentions made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
